Citation Nr: 0919200	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-42 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein the RO granted the Veteran 
service connection for PTSD, assigning a disability rating of 
50 percent, effective June 17, 1993.  

The record reflects that the Veteran's claim of entitlement 
to service connection for PTSD was originally denied by a May 
1999 Board decision.  The Veteran appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
order dated in May 2001, the Court vacated the May 1999 Board 
decision and remanded for further development and 
readjudication.  The case was readjudicated by the April 2004 
rating decision and returned to the Board.  The Board 
remanded the case in December 2006 for additional 
development.  The case has again been returned to the Board 
for further appellate action.

As noted above, in December 2006, the Board remanded the 
Veteran's claim for additional development.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Prior to November 7, 1996, the Veteran's symptoms of PTSD 
including anxiety, panic attacks, social detachment, 
occupational impairment, violent behavior, temper, 
hypervigilance, poor concentration, and emotional outbursts 
resulting in severe impairment, which rendered him unable to 
secure or follow a substantially gainful occupation.  

3.  Since November 7, 1996, the Veteran has been demonstrably 
unable to obtain or retain employment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by granting a 100 percent disability rating.  Further 
discussion of the VCAA is not required.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

II.	Legal Criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

The Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts). Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The April 2004 rating decision granted the Veteran service 
connection for PTSD with an effective date of June 17, 1993, 
when the Veteran originally filed his claim of service 
connection for PTSD.  The Veteran's service-connected PTSD is 
evaluated under Diagnostic Code 9411.  Since the Veteran's 
initial filing for entitlement to service connection, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including, effective 
November 7, 1996, the rating criteria for evaluating mental 
disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
In addition to modified rating criteria, the amendment 
provided that the diagnoses and classification of mental 
disorders be in accordance with DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130.  

The Board will evaluate the Veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise. Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective date of the new regulations.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, a 50 percent disability was 
warranted where the "[a]bility to establish or maintain 
effective or favorable relationships with people is 
considerably impaired . . . [due to] psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  See Hood v. Brown, 4 Vet. App. 301, 303 
(1993).  Thereafter, VA's Office of General Counsel issued a 
precedent opinion concluding that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  See VAOPGCPREC 9-93.  The Board is 
bound by this interpretation of the terms "definite" and 
"considerable."  See 38 U.S.C.A. § 7104(c).

A 70 percent rating under the "old" criteria requires 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and that 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

A 100 percent disability rating may be assigned (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).

Effective November 7, 1996, PTSD is rated under new criteria 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 (1996).  Under Diagnostic Code 9411, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

It is important to note that the RO has reviewed the claim 
under both criteria and the Veteran has been given adequate 
notice and the opportunity to submit evidence or argument on 
the question.  The Veteran has also been provided a Statement 
of the Case (SOC) which included the regulatory requirements.  
The Board finds that there is no prejudice to the Veteran in 
the final adjudication of this claim.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).

III.	Mittleider Considerations

Initially, the Board notes that the Veteran's overall 
psychiatric pathology is the result of his service-connected 
PTSD, schizophrenia/schizoaffective disorder, as well as a 
multitude of other psychiatric conditions.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In the July 2008 VA examination 
report, the examiner was asked to determine to what extent 
the Veteran's PTSD symptomatology could be separated from 
other, non service-connected psychiatric disorders.  The July 
2008 VA examiner listed diagnoses of PTSD and schizophrenia.  
In the report, the examiner noted that the Veteran's 
symptomatology was due to a combination of PTSD and non 
service-connected schizophrenia.  The examiner noted that the 
Veteran's symptoms of PTSD included dreams, detachment, 
difficulty concentrating, hypervigilance, lost ability to 
feel close to others, and limited ability to control temper.  
The examiner explained that the symptoms of schizophrenia 
included hallucinations, delusions, thought disorder, blunted 
affect, emotional withdrawal, and poor insight.  

As a result, the Board will attribute the Veteran's 
hallucinations, delusions, thought disorder, blunted affect, 
emotional withdrawal, and poor insight to his schizophrenia 
and all other psychiatric symptoms will be attributed to the 
Veteran's service-connected PTSD.  See Mittleider, supra.  

IV.	Evidence

The record shows that the Veteran was provided VA 
examinations in September 1991, November 1993, and April 
1996.  The examination reports do not reveal a competent 
diagnosis of PTSD; however, the reports reveal symptoms of 
sleep impairment, anxiety, depression, and flashbacks.  

The Hamilton Center medical records dated from May 1993 to 
April 2008 reveal numerous hospitalizations for substance 
abuse and other non-service connected psychiatric disorders.  
However, several records show impressions of PTSD.  In 
addition, the records reveal symptoms that have been 
associated with the Veteran's PTSD including flashbacks, 
sleep impairment including nightmares, temper, emotional 
outbursts, panic attacks, violence, social isolation, poor 
social support with family problems including estrangement 
from family members, and anxiety.  The records also show that 
he was retired on disability pension from the railroad since 
1980s due to his psychiatric condition, but the records also 
show intermittent periods of taking classes and part-time 
employment. 

The Evansville State Hospital records from 1993 to 1995 show 
that the Veteran was treated for bipolar disorder, NOS, 
polysubstance dependence, anti-social personality in addition 
to diagnoses of schizophrenia.  There records do not contain 
any diagnosis of PTSD; however, the records show notations of 
aggressive behavior and sleep impairment.  

The Madison hospital records dated in 1995 reflect treatment 
for schizoaffective disorder.  However, the records reveal 
symptoms that have been associated with his PTSD including 
panic attacks, anxiety, flashbacks, and sleep impairment.  

The VA treatment records reveal treatment for PTSD and other 
non-service connected psychiatric disorders.  It was noted 
that the symptoms of PTSD included verbal outbursts, erratic 
sleep behavior, nightmares, and panic attacks that were 
alleviated by Haldol.  See August 2006 VA treatment record.  

The Veteran also received medical treatment from Associated 
Psychologists from 1980 to the present.  The records reveal 
consistent notations of panic attacks including attacks at 
work as well as anxiety, detachment, sleep impairment, 
flashbacks, hypervigilance, and social and occupational 
impairment.  

The Veteran's treating psychiatrist (J.G.T., PhD) submitted 
numerous letters with respect to the Veteran's psychiatric 
condition.  In a May 1995 statement, Dr. J.G.T. explained 
that the Veteran reported recurrent intrusive distressing 
recollections of combat including images, thoughts, and 
perceptions, distressing dreams and night terrors, intense 
psychological distress and psychological reactivity to 
internal and external cues that resemble combat experiences.  
He undertook a variety of behaviors to avoid thoughts, 
feelings, and conversations associated with his experiences 
in Vietnam.  He avoided most activities and persons and 
became extremely isolated.  His interests were very narrow 
and he did not participate in significant social activities.  
His symptomatology included sleep disturbance, irritability, 
poor concentration, and hypervigilance.  There were symptoms 
of both PTSD and affective disorder.  He experienced those 
symptoms over many years and they appear to have contributed 
to catastrophic social and occupational difficulties.  The 
current Global Assessment Functioning (GAF) score was listed 
as 35.  A diagnosis of PTSD, chronic was listed on Axis I in 
addition to Bipolar I disorder, most recent episode manic, 
with mood congruent psychotic features.  On Axis II, a 
diagnosis of avoidant personality disorder was listed.  



In a statement received in April 1996, Dr. J.G.T. noted that 
the Veteran suffered from sleep disturbances, panic attacks, 
poor concentration, and psychological reactivity to 
situations similar to war time experiences such as hot 
weather, and periodic outbursts of anger.  It was noted that 
the Veteran was eventually forced to retire from the railroad 
due to symptoms of PTSD and repeated conflicts with 
coworkers.  It was noted that over the years, he had become 
increasingly socially withdrawn and allows himself to make 
few plans about the future.  A diagnosis of PTSD was listed 
on Axis I in addition to diagnoses of major depressive 
disorder, recurrent, severe with mood congruent psychotic 
features, amphetamine dependence, cannabis dependence and 
alcohol dependence in full remission.  Severe problems with 
primary support system and severe problems with occupational 
functioning were listed on Axis IV.  A GAF score of 50 was 
listed.  

In September 1996, Dr. J.G.T. submitted an additional letter 
and explained that the Veteran took great efforts to avoid 
activities, places, and people that remind him of trauma, he 
significantly withdrew following return from Vietnam, and he 
described intense feelings of detachment to the extent that 
he assumes he is all alone.  The Veteran had, over the years, 
employed seriously flawed strategies for establishing and 
maintaining relationships.  Chronic problems included 
difficulty staying or falling asleep, irritability or 
outburst of anger, difficulty concentrating, and 
hypervigilance.  Again, it was noted that there was 
significant distress or impairment in social, occupational or 
other important areas of functioning due to the Veteran's 
preoccupation with his war experiences which led him to 
decreased investment in his marriage, occupational 
impairment, and detachment from family and friends.  It was 
noted that the Veteran's current presentation was consistent 
with criteria for both PTSD and major depression, recurrent, 
severe, with psychotic features.  In a February 1997 
statement, the Veteran was noted to hold a part-time job at a 
local Long John Silvers as a dining room attendant and was 
attending college but was having a difficult time due to his 
poor keyboarding abilities.  

In a July 2002 statement, Dr. J.G.T. noted that the Veteran 
reported distressing dreams, took extreme efforts to avoid 
feelings, demonstrated significant feelings of detachment, 
and estrangement from others, and demonstrated a restricted 
range of affect.  He also reported difficulty with sleep, 
poor concentration, hypervigilance, and an exaggerated 
startle response.  In a September 2006 record, it was noted 
that the Veteran's impairments included difficulty 
maintaining relationships, poor judgment in social 
situations, lack of close relationships, conflict with 
authority figures, having to quit work because of distressing 
symptoms, and difficulty having fun and lack of relaxing-
pleasurable activities.  

In a May 2004 VA examination report, the Veteran reported 
anxiety, flashbacks, and nightmares.  His mood was irritable, 
and described decreased concentration, energy and sleep and 
denied any suicidal ideation or plan.  He was oriented times 
three, mood was depressed and affect was somewhat anxious and 
constricted, judgment and insight were questionable.  The 
Veteran had a history of schizoaffective disorder, bipolar 
type, history of alcohol dependence, rule out psychosis, and 
posttraumatic stress disorder.  The examiner listed moderate 
stress under Axis IV and a GAF score of 55.  However, the 
examiner was not sure how much the substantial personality 
and history of schizoaffective disorder was affecting his 
ability to function and social interaction, but that the 
Veteran did meet criteria for PTSD including exposure, 
arousal, and avoidance, which was likely affecting his 
functional capability and social interaction. 

In a May 2008 statement, Dr. J.G.T. stated that from 1993 
through the present, the Veteran consistently demonstrated an 
inability to maintain even part-time employment.  He had 
several part-time jobs, but always had difficulty with angry 
and anxious reactivity to both the public and supervisory 
personnel.  The reactivity manifested in conflict with others 
and periodically with psychotic ideation and behavior.  He 
had been hospitalized several times for the symptoms.  It was 
noted that he showed little capacity for stable employment.  

The Veteran was also evaluated during a July 2008 VA 
examination.  The examiner separated the Veteran's symptoms 
of PTSD and his non service-connected schizophrenia.  The 
examiner noted that the Veteran's symptoms of PTSD included  
dreams, detachment, difficulty concentrating, hypervigilance, 
lost ability to feel close to others, and limited ability to 
control temper.  The examiner listed a GAF score of 48 for 
PTSD.  It was noted that the numbing and hypervigilance led 
to poor work function.  The examiner stated that the symptoms 
of schizophrenia included hallucinations, delusions, thought 
disorder, blunted affect, emotional withdrawal, and poor 
insight.  The examiner opined that there was total 
occupational and social impairment due to PTSD signs and 
symptoms.  The symptoms of schizophrenia and PTSD combined to 
result in an enduring inability to work or sustain social 
relationships.  Symptoms which limited function included a 
mixture of delusions, thought disorder, negative symptoms, 
hypervigilance, numbing and avoidance.  There was no way 
without recourse to pure speculation to determine the extent 
of vocational or social disability from PTSD alone.  

V.	Analysis

The Veteran contends that he is entitled to an increased 
initial disability rating for his service-connected PTSD.  He 
states that he is unable to work due to his symptoms.  

First, with respect to the period prior to November 17, 1996, 
the Board finds that the Veteran's service-connected PTSD 
warrants an initial disability evaluation of 100 percent.  

Under the "old" criteria, a higher disability evaluation of 
70 percent is warranted when there is severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people, and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  The private treatment records including the 
statements submitted by Dr. J.G.T. reflect consistent PTSD 
symptoms of sleep impairment, hypervigilance, panic attacks, 
anxiety, social isolation, difficulty concentrating, and 
detachment.  The records also reveal that the Veteran's 
symptoms resulted in divorce and estrangement from family 
members.  Additionally, it was consistently noted that the 
Veteran had increased social detachment since returning from 
Vietnam.  Dr. J.G.T.'s statements also reflect that the 
Veteran had severe occupational impairment and that his 
symptoms of PTSD and his affective disorder contributed to 
catastrophic social and occupational difficulties.  After a 
careful review of the evidence and resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that the 
Veteran's symptoms are sufficiently severe to warrant a 70 
percent disability evaluation.      38 U.S.C.A. § 5107(b).  

In addition, the Board must consider the "old" provisions 
of 38 C.F.R. § 4.16(c) (1996).  The provisions provide that 
when the only service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a Veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation.  Id.  As the 
Veteran's only service-connected disability is PTSD, a mental 
disorder, the provisions of § 4.16(c) are for application.  
The revisions to the rating schedule pertaining to mental 
disorders also included the removal of paragraph (c) of 38 
C.F.R. § 4.16.

From the Board's review of the evidence of record in addition 
to that summarized above, it is clear that there is some 
negative evidence weighing against the Veteran's claim; 
however, unless the preponderance of the evidence is against 
a claim, it cannot be denied.  Gilbert v. Derwinski, 1 Vet. 
App. at 49, Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  In this case, the positive and negative evidence is, 
at a minimum, in relative balance as to whether a 100 percent 
rating is warranted.  The Board recognizes that there is some 
evidence of part-time employment.  See Veteran's May 2008 
statement.  However, in numerous statements from Dr. J.G.T., 
he noted that the Veteran's PTSD symptoms forced him to 
retire from his employment as an engineer with the railroad.  
In addition, Dr. J.G.T. noted significant distress or 
impairment in social and occupational areas of functioning as 
well as severe occupational impairment.  Given the medical 
evidence of record and resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran is 
shown to be precluded from obtaining or holding a 
substantially gainful job as a result of his PTSD.  
Accordingly, the Board concludes that an increased disability 
rating to 100 percent is warranted for the Veteran's service-
connected PTSD under the "old" criteria.     38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411.

With respect to the period after November 7, 1996, the Board 
must evaluate the Veteran's PTSD under both the "old" and 
"new" rating criteria, and apply the rating criteria most 
favorable to the Veteran.  See VAOPGCPREC 3-2000.  Here, as 
was noted above, the Board finds that the Veteran is entitled 
to a 100 percent rating based on the "old" criteria for 
entitlement to a 100 percent rating from November 7, 1996, 
but not under the "new" criteria.  Thus, on the facts of 
this case, the "old" criteria are found to be more 
favorable.

Specifically, the medical evidence of record reflects that 
the Veteran continued to demonstrate significant PTSD 
symptoms including multiple hospitalizations.  The private 
treatment records consistently document symptoms of violent 
behavior, panic attacks, sleep impairment, difficulty 
maintaining relationships, anxiety, and lack of close 
relationships.  In addition, the most recent VA examination 
report dated in July 2008 demonstrates that the Veteran 
suffered from symptoms of dreams, detachment, difficulty 
concentrating, hypervigilance, loss of ability to feel close 
to others, and limited ability to control temper.  The VA 
examiner listed a GAF score of 48, indicating more serious 
symptoms.  The examiner also stated that the PTSD symptoms of 
numbing and hypervigilance led to poor work function.  The 
examiner opined that the Veteran's symptoms of PTSD resulted 
in total occupational and social impairment.  The statements 
from Dr. J.G.T. also show that the Veteran had a demonstrable 
inability to obtain and retain employment.  In the May 2008 
statement, Dr. J.G.T. stated that from his treatment of the 
Veteran from 1993 through the present, the Veteran 
consistently demonstrated an inability to maintain even part-
time employment.  He stated that the Veteran had several 
part-time jobs, but always had difficulty with angry and 
anxious reactivity to both the public and supervisory 
personnel.  Dr. J.G.T. also noted that the Veteran showed 
little capacity for stable employment. 

In light of the aforementioned evidence and resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran is demonstrably unable to obtain or retain 
employment.  Thus, the Veteran meets the criteria for a 100 
percent disability rating under the "old" criteria.  In 
light of the 100 percent disability rating assigned, it is 
unnecessary to apply the "new" criteria.    


ORDER

Entitlement to an increased initial disability rating of 100 
percent is granted for service-connected PTSD, effective from 
the date of service connection on June 17, 1993, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.



____________________________________________
MICHELLE L. KANE	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


